PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/113,163
Filing Date: 21 Jul 2016
Appellant(s): Pisklak et al.



__________________
Daniel L. Masters
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/16/2020.	
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/30/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 1-3, 5-6, 8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al. US PG PUB 2009/0200029 (hereinafter "Roddy") and Petroleum Engineering Handbook; vol. II, Drilling Engineering, Society of Petroleum Engineering: 2006 Society of Petroleum Engineers. Robert F. Mitchell. Editor, pp. 11-393 (hereinafter "Mitchell").
2. Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roddy et al. US PG PUB 2009/0200029 (hereinafter "Roddy") and Petroleum Engineering Handbook; vol. II, Drilling Engineering, Society of Petroleum Engineering: 2006 Society of Petroleum Engineers. Robert F. Mitchell. Editor, pp. 11-393 (hereinafter "Mitchell") as applied to claim 1 above and further in view of Al-Yami et al. US PG PUB 2015-0107494 (hereinafter "Al-Yami").



(2) Response to Argument

Rejection of claims 1-3, 5, 6, 8,11, and 12 under 35 U.S.C. § 103 over Roddy in view of Mitchell
Appellant argues: 
1. Independent claim 1 is patentable because the combination Roddy and Mitchell do not teach each limitation of the claim.
Specifically, Appellant alleges 1. neither Roddy nor Mitchell teach a passivated cement accelerator as claimed, 2. neither Roddy nor Mitchell teach the specific steps of preparing the passivated cement accelerator, and 3. neither Roddy nor Mitchell teach the step of combining the liquid additive comprising the passivated cement accelerator with a cement and water to prepare a cement composition.
Examiner’s RESPONSE:  
1. passivated cement accelerator is taught: the claim term has been defined as a particle of a cementitious material that has come into contact with water, Appellant’s specification at [0037]. A natural pozzolan in combination with water meets this limitation. Roddy teaches a natural pozzolan in combination with water is a “settable composition” ( defined by Roddy as [0008], [0016], [0024, [0043] [0048].  Accordingly “settable composition” meets the definition of “passivated cement accelerator”.
Moreover, the Specification of the present application sets forth an example of the recited "passivated cement accelerator" by expressly stating: 
"the passivated cement accelerator may generally be described as having a passivating layer of a hydration reaction product (e.g., a passivating layer of calcium-silicate-hydrate for Portland cements)" (emphasis added).  See the Specification of the present application - see Paragraph 0037.
	Roddy expressly teaches shale that reacts with lime to form a calcium silicate hydrate for use with Portand cement in a cement composition (in Roddy, see Paragraph 0029).  Thus, this teaching from Roddy appears to match exactly the example of the recited "passivated cement accelerator" expressly set forth in the Specification of the present application.
2. The specific steps of preparing the passivated cement accelerator are anticipated as follows:  the only step claimed is adding particles to water.  Roddy teaches this in [0040]; “settable composition of the present invention comprises water, a natural pozzolan”.  
3. The step of combining the liquid additive comprising the passivated cement accelerator with a cement and water to prepare a cement composition is anticipated as follows:
Roddy at [0058], slurry 1-29 is Appellant’s claimed liquid additive comprising the passivated cement accelerator; which has added thereto an additive (comprising cement, see [0034]) and water.
All of Appellant’s arguments ignore the simple teaching of Roddy and at the same time attach more weight to the claim term “passivated cement accelerator”, which a cement particle such as pozzolan and water.
Appellant argues that Roddy teaches away from the claimed invention because Roddy allows the cement to set. This argument is not persuasive because all cement’s eventually set and Roddy does teach that his cement is extendable for at least 5 days, see [0039].
Appellant argues:
2. Independent claim 1 is patentable because the proposed modification to Roddy would render Roddy unsatisfactory for its intended purpose. 
Examiner’s RESPONSE:  
This argument is not persuasive because it relies upon an interpretation of the claims that is overbroad and one of Roddy that is too narrow. Applicant’s claims properly interpreted merely recite that a hydrated cement particle is formed in a liquid formulation. Roddy does that in creating a settable composition. Claim 1 also requires the liquid formulation to be combined with another composition that comprises cement and water. Roddy teaches that at [0039].

 Rejection of claims 4 and 7 under 35 U.S.C. § 103 over Roddy in view of Mitchell and Al-Yami.
Appellant argues:
“the rejection is improper because the combination Roddy, Mitchell, and Al-Yami does not teach each limitation of the claim”.
Examiner’s RESPONSE:  
This argument merely repeats the arguments made above concerning Roddy in view of Mitchell as applied to the independent claims.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/CHARLES R NOLD/Examiner, Art Unit 3674

Conferees:

/WILLIAM D HUTTON JR/Supervisory Patent Examiner, Art Unit 3674

/Terry Lee Melius/
RQAS – OPQA



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.